Walton, J.
Amendments of mere clerical errors are allowed with great liberality. Not only amendments of the cause of action, but amendments of the names of the parties, of plaintiffs as well as defendants, are an everyday occurrence. Thus, in Wight v. Hale, 2 Cush. 486, the plaintiff’s name was amended by substituting Wight for Wright. In Elder and Deacons of Baptist Church in Lowell v. Bancroft, 4 Cush. 281, the name of the plaintiffs was amended by striking out the words 'Elder and,’ and thus substituting the name of an entirely different corporation from the *124one first described; for there were in fact two distinct corporations, the one bearing the name first inserted in the writ, and the other the name afterwards inserted by way of amendment. In Crafts v. Sykes, 4 Gray, 194, the plaintiff’s name was amended by substituting ‘ Justus Crafts ’ for ‘ Justus Stark,’ the attorney making the writ having, by mistake, inserted the name of the former instead of the name of the latter, there being in fact two persons bearing severally those names. Similar amendments are of daily occurrence, and it is unnecessary to multiply the citation of cases.
In this case the plaintiff’s attorney had, for some unexplained reason, described his «client as follows: ‘Charity Griffin, to wit, Charity Pinkham.’ The presiding judge allowed him to amend by striking out the words ‘ to wit, Charity Pinkham.’
That the court possessed the power to allow the amendment we cannot doubt. Exceptions overruled.
Appleton, C. J.; Cutting, Dickerson, Barrows, and Dan-forth, JJ., concurred.